     Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 1 of 13 PageID #: 569



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                      CRIMINAL ACTION NO. 2:19-cr-00250

JAMES PINSON
TAMMY NEWSOME
GARY CONN.


                        MEMORANDUM OPINION ORDER

        Pending before the court is a Joint Motion to Dismiss for Failure to State an

Offense, filed by Defendants, James Pinson, Gary Conn, and Tammy Newsome. [ECF

No. 67]. The Government has responded, [ECF No. 78], and the Defendants have filed

a joint reply. [ECF No. 88]. The Motion is now ripe for adjudication. The Motion is

DENIED for the reasons that follow.

        I.    Background

        On October 1, 2019, a federal grand jury charged Defendants James Pinson,

Tammy Newsome, and Gary Conn with nine counts of wire and mail fraud in

connection with a scheme to defraud Toyota Motor Sales, U.S.A. Inc. (“Toyota”). See

[ECF No. 1] ¶¶ 67, 69. Defendant Newsome was also charged with one count of

aggravated identity theft. See id. ¶ 71. On September 4, 2019, the federal grand jury

charged Defendants Frank Russo and Kevin Fluharty separately for their alleged role

in the same scheme. See United States v. Russo, No. 2:19-cr-222, [ECF No. 5] (Sep.
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 2 of 13 PageID #: 570



5, 2019). On February 27, 2020, Stanley Clark pleaded guilty to a charge pursuant to

an information for his role in the same scheme. See United States v. Stanley Clark,

No. 2:20-cr-00028, [ECF No. 12] (Feb. 27, 2020). On March 3, 2020, a federal grand

jury returned a Superseding Indictment against Pinson, Newsome, and Conn. The

Superseding Indictment charges all three Defendants with the following: wire fraud

in violation of 18 U.S.C. § 1343 (Counts One–Three); mail fraud in violation of 18

U.S.C. § 1341 (Counts Four–Nine); and aggravated identity theft in violation of 18

U.S.C. § 1028(a)(1) (Count Ten). Superseding Indictment [ECF No. 82] ¶¶ 66–79. The

Superseding Indictment also charges Defendant Pinson with two counts of money

laundering conspiracy in violation of 18 U.S.C. § 1956(h) (Counts Eleven and Twelve)

and charges Defendant Conn with one count of money laundering conspiracy in

violation of 18 U.S.C. § 1956(h) (Count Twelve).

      a. Factual allegations

      The Superseding Indictment alleges the following. In 2008, Toyota began a

Customer Support Program (the “CSP”) to repurchase or repair a certain model of

Toyota Tacoma trucks that exhibited rust perforation on the vehicle’s frame. Id. at ¶

4. “If an individual customer owned the truck, Toyota repurchased it at 150% of the

Kelley Blue Book Suggested Retail Value of an ‘excellent’ condition truck, regardless

of its actual condition. In contrast, if a dealership owned the truck, Toyota would only

reimburse the dealership’s actual cost of purchasing the truck.” Id. at ¶ 6. “Toyota

hired Impartial Services Group (“ISG”) to administer the Customer Support

Program.” Id. at ¶ 8.



                                           2
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 3 of 13 PageID #: 571



      Defendant Pinson owned a Kentucky car dealership called Big Blue Motor

Sales (“Big Blue Motors”), Defendant Conn was the dealership’s sales manager, and

Defendant Newsome was an employee of the dealership. Id. ¶¶ 9–11. According to the

Superseding Indictment, between 2013 and 2015, Pinson, Conn, and Newsome, along

with others charged and uncharged, allegedly engaged in a fraudulent scheme with

the following general steps:

      1. Defendants caused Big Blue Motors to buy hundreds of Toyota Tacomas at

         wholesale prices.

      2. Next, Defendants fraudulently titled the Tacomas in the names of “false

         owners”—acquaintances or unwitting customers of Big Blue Motors. These

         false owners typically never possessed or even saw the Tacomas they

         purportedly owned. In at least one case, Defendant Newsome stole the

         identity of a Big Blue Motors customer and used the identity to fraudulently

         title a truck. To complete the fraudulent title and registration applications,

         Defendant Newsome provided false or fraudulent West Virginia addresses

         and insurance information. Defendant Newsome also forged the false

         owner’s signatures.

      3. Defendants bribed Frank Russo, a service manager from a Toyota

         dealership in St. Albans, West Virginia, who was responsible for inspecting

         the Tacomas for qualification under the CSP for Tacomas with excessive

         frame rust, to submit information to Toyota via ISG. Defendants also bribed

         Stanley Clark, an ISG representative, for his participation in the scheme.



                                          3
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 4 of 13 PageID #: 572



          Clark, in turn, bribed a notary, Kevin Fluharty, who forged and notarized

          the signatures of false owners on documents.

       4. Defendants then falsely represented to Toyota that the false owners

          actually owned the Tacomas and thereby induced Toyota to repurchase the

          Tacomas at 150% of Kelley Blue Book Value under the Toyota CSP.

       5. Defendants caused thousands of documents to be forged and falsely

          notarized, and then submitted them to Toyota via ISG. Defendants

          fraudulently induced Toyota to repurchase 350 trucks during the 2013 to

          2015 period.

       6. Defendants then forged the false owners’ signatures on checks issued to the

          false owners and deposited the money in Big Blue Motors’ bank account.

See id. ¶¶ 1–32. The Superseding Indictment alleges three specific instances of

Defendants’ scheme to defraud. Id. at ¶¶ 32–65.

       Defendants now move to dismiss the Superseding Indictment for failure to

state an offense pursuant to Federal Rule of Criminal Procedure 12(b)(3)(B)(v). [ECF

Nos. 67, 70]. Defendants Pinson and Conn filed this Motion to Dismiss on February

20, 2020 to which Defendant Newsome joined on February 20, 2020. See id. As

previously mentioned, a federal grand jury returned the Superseding Indictment on

March 3, 2020. In their joint reply brief, Defendants maintain that their Motion

“remain[s] relevant and still appl[ies] to the mail and wire fraud charges, as well as

additional charges.” Defs.’ Joint Reply in Supp. of Mot. to Dismiss [ECF No. 88] 1,

n.1.



                                          4
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 5 of 13 PageID #: 573



      II.    Legal Standard

      Federal Rule of Criminal Procedure 12(b)(3)(B)(v) states, in pertinent part,

that “[t]he following defenses, objections, and requests must be raised by pretrial

motion if the basis of the motion is then reasonably available and the motion can be

determined without a trial on the merits:... a defect in the indictment or information,

including:...failure to state an offense....” To overcome such a motion, the indictment

must include every essential element of the offense. See United States v. Perry, 757

F.3d 166, 171 (4th Cir. 2014). “The sufficiency of an indictment is determined by

practical, not technical, considerations.” United States v. Osborne, 173 F.3d 853 (4th

Cir. 1999). In general, it is “sufficient that an indictment set forth the offense in the

words of the statute itself.” Perry, 757 F.3d at 171. Furthermore, if the indictment

meets this standard, it “is valid on its face” and the court may not “review the

sufficiency of evidence supporting” the indictment. United States v. Burks, 746 F.

App’x 191, 198 (4th Cir. 2018). In other words, to warrant dismissal of the indictment,

a defendant must demonstrate that the allegations therein, even if true, would not

state an offense. United States v. Thomas, 367 F.3d 194, 197 (4th Cir. 2004). A court

cannot grant the motion to dismiss under Rule 12 if a defendant’s “legal contentions

are inextricably bound up with the facts of the case.” United States v. Blankenship,

No. 5:14-CR-00244, 2015 WL 1565724, at *2 (S.D.W. Va. Apr. 8, 2015).

      “A court generally is bound by the factual allegations contained within the four

corners of the indictment” when ruling on a motion for failure to state an offense in

an indictment. See United States v. Welch. 327 F.3d 1081, 1090 (10th Cir. 2003).



                                           5
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 6 of 13 PageID #: 574



Some courts have held a rare exception to this general rule, allowing consideration of

facts outside the indictment. See United States v. Pope, 613 F.3d 1255, 1260 (10th

Cir. 2010). This exception exists in the “‘limited circumstances’ where ‘[1] the

operative facts are undisputed and [2] the government fails to object to the district

court’s consideration of those undisputed facts,’ and [3] the district court can

determine from them that, ‘as a matter of law, the government is incapable of proving

its case beyond a reasonable doubt.’” Id. (quoting United States v. Hall, 20 F.3d 1084,

1088 (10th Cir.1994)). In other words, the extra-indictment evidence must be agreed

to by the parties, with “neither side having expressed any objection to its

consideration or any objection to its completeness and accuracy.” Id. at 1261.

      III.   Discussion

      Defendants request that I consider a set of documents related to the CSP (“the

CSP Plan Documents”). Defs.’ Joint Mot. to Dismiss [ECF Nos. 67, 67–1] 4, n.3, Ex.

A. The crux of Defendants’ argument is that the CSP Plan Documents indicate that

non-Toyota run dealerships could participate in the program and thus there was no

scheme to defraud. The CSP Plan Documents “is a collection of memoranda, a letter

to Toyota Tacoma owners, a FAQ, information explaining to Toyota dealers how they

should handle and process claims, and other materials.” Id. Specifically the CSP Plan

Documents contain the following:

          1. a Memorandum to “ALL REGION/PRIVATE DISTRIBUTOR
             GENERAL MANAGERS/VICE PRESIDENTS;”
          2. a Memorandum to “ALL TOYOTA DEALER PRINCIPALS, SERVICE
             MANAGERS, PARTS MANAGERS;”
          3. a Sample Letter to Toyota Tacoma owners;
          4. a Tacoma FAQ;

                                          6
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 7 of 13 PageID #: 575



          5.   an ISG Web-Portal Input Form;
          6.   a Toyota Warranty Policy Bulletin;
          7.   a Fax Cover Sheet for complimentary loaner vehicles; and
          8.   Toyota “Dealership Customer Handling Procedure following Vehicle
               Inspection” instructions

Id. These documents are extra-indictment evidence. Defendants argue these

documents should be considered in conjunction with the Superseding Indictment

because they are critical documents relied on by the Government in drafting the

allegations. See Defs.’ Joint Mot. to Dismiss [ECF No. 67] 8. The Government argues

that Defendants’ subjective contract interpretation of the terms of the CSP is

misplaced at this stage of the proceedings. See Government’s Resp. to Defs.’ Mot. to

Dismiss [ECF No. 78] 8. I agree with the Government. There is a dispute of fact or

law as to whether non-Toyota dealerships were eligible to participate in the CSP. It

would be premature and procedurally improper to look to extra-indictment evidence

to decide that issue at the motion to dismiss stage. See Pope, 613 F.3d at 1260. The

Superseding Indictment is not flawed on its face. It sufficiently states the offenses of

wire fraud (Counts One–Three), mail fraud (Counts Four–Nine), aggravated identity

theft (Count Ten), and money laundering conspiracy (Counts Eleven and Twelve).

      a. Wire fraud and mail fraud

      Both wire fraud and mail fraud require the existence of a scheme to defraud.

The elements of a wire fraud offense mirror those of a mail fraud offense. “The

essential elements of a wire fraud offense are ‘(1) the existence of a scheme to defraud

and (2) the use of ... a wire communication [in interstate commerce] in furtherance of

the scheme.’” United States v. Jefferson, 674 F.3d 332, 366 (4th Cir. 2012), as



                                           7
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 8 of 13 PageID #: 576



amended (Mar. 29, 2012) (quoting United States v. Curry, 461 F.3d 452, 457 (4th

Cir.2006)). “The two elements of mail fraud are: (1) the existence of a scheme to

defraud, and (2) the use of the mails [in interstate commerce] for the purpose of

executing the scheme.” United States v. Godwin, 272 F.3d 659, 666 (4th Cir. 2001).

      A scheme to defraud “can be in the form of an assertion of a material falsehood

with the intent to deceive or active concealment of a material fact with the intent to

deceive.” United States v. Landersman, 886 F.3d 393, 407 (4th Cir. 2018) (quoting

United States v. Pasquantino, 336 F.3d 321, 333 (4th Cir. 2003) (en banc), aff’d, 544

U.S. 349 (2005)). A fact is material if it has a natural tendency to influence or is

capable of influencing the intended victim. Neder v. United States, 527 U.S. 1, 22, 24

(1999).

      Defendants argument hinges on the assertion that the CSP Plan Documents

make clear that dealerships were eligible to receive the enhanced 150% compensation

for the repurchase of affected trucks so long as the dealerships were not authorized

Toyota dealerships. The issue here turns on the materiality requirement of a scheme

to defraud. According to the indictment, Defendants induced Toyota to buy back the

trucks under the false pretenses that individual customers owned the trucks. The

Superseding Indictment alleges that to accomplish this inducement Defendants

created fraudulent titles and registrations for trucks, with fraudulent addresses,

insurance information, and signatures. Superseding Indictment [ECF No. 82] ¶¶ 20,

21. This false information was sent to Toyota, acting through ISG. Id. at ¶ 23. Relying

on this information, Toyota, acting through ISG, offered to repurchase the trucks at



                                          8
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 9 of 13 PageID #: 577



150% of Kelley Blue Book Value. Id. at ¶ 24. Defendants paid Kevin Fluharty, a

notary public, to falsify the final repurchase documentation by notarizing the forged

signatures on the Power of Attorney form. Id. at 29. Defendants paid Stanley Clark,

an ISG employee, to send the fraudulent vehicle titles, fraudulent documentation,

and copies of the false owners’ driver’s licenses to ISG. Id. at ¶¶ 27, 28. The

repurchase check from Toyota was made out to the false owners. After receiving the

check, Defendant Newsome forged the false owner’s signatures and deposited the

checks in Big Blue Motors’ bank account. All of this alleged conduct clearly

constitutes assertions of falsehoods.

      The central question then is whether ownership of the Tacoma trucks is a

material fact. In other words, did the fact that Big Blue Motors owned the trucks at

issue, as opposed to individual customers, have a natural tendency to influence or

was capable of influencing Toyota to buyback the trucks at the 150% of Kelley Blue

Book Value under the CSP. As previously stated, it would be premature to determine

as a matter of law based off the extra-indictment evidence presented in the CSP Plan

Documents that ownership of the trucks had no bearing on whether Toyota would

buyback the trucks at the elevated rate. Perhaps this issue should be revisited on a

motion for acquittal at trial; however, evaluating extra-indictment evidence, to which

the Government objects, is improper here. The Superseding Indictment alleges that

Toyota repurchased the trucks from Defendants at higher price rate under the false

pretense that the trucks were owned by individual customers and that Toyota would

not have repurchased the trucks had it known that Big Blue Motors owned the trucks.



                                          9
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 10 of 13 PageID #: 578



Superseding Indictment [ECF No. 82] ¶¶ 24–31. This allegation is sufficient to state

the element of a scheme to defraud.

      Defendants further argue that Toyota did not suffer harm in the scheme to

defraud and therefore the Superseding Indictment fails to state an offense for wire

fraud and mail fraud. See Defs.’ Joint Mot. to Dismiss [ECF No. 67] 3, 8. This

argument is a non-starter. See United States v. Adler, 186 F.3d 574, 576 (4th Cir.

1999) (holding that wire fraud and mail fraud do not require the victim to suffer

financial loss). Moreover, “[t]he crux of mail or wire fraud is the execution of a scheme

to defraud, and the scheme need not be successful in order to constitute a crime …”

United States v. McNeil, 45 F. App’x 225, 228–29 (4th Cir. 2002) (citing United States

v. Bryan, 58 F.3d 933, 943 (4th Cir. 1995)).

      I find that the Superseding Indictment includes every essential element of wire

fraud and mail fraud. Accordingly, I DENY Defendants’ Motion to Dismiss Counts

One–Three and Counts Four–Nine.

      b. Aggravated identity theft

      The elements of aggravated identity theft under 18 U.S.C. § 1028A(a)(1), are

the following: (1) the defendant knowingly transferred, possessed, or used, (2) without

lawful authority, (3) a means of identification of another person, (4) during and in

relation to a predicate felony offense. United States v. Abdelshafi, 592 F.3d 602, 607

(4th Cir. 2010) (citing 18 U.S.C. § 1028A(a)(1)). Here, the Superseding Indictment

clearly alleges facts that Defendants knowingly used, without lawful authority, a

means of identification of another person, that is, the driver’s license, name, and



                                           10
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 11 of 13 PageID #: 579



signature of a known person in relation to their scheme to defraud Toyota.

Superseding Indictment [ECF No. 82] ¶ 71. The underlying predicate felony offenses

alleged in the Superseding Indictment is wire fraud and mail fraud. Id. Defendants

make no argument regarding the sufficiency of the Superseding Indictment as to

Count Ten, except the arguments that relate to wire fraud and mail fraud. Because I

find that the Superseding Indictment sufficiently states an offense for wire fraud and

mail fraud, I so too find that it properly states the element of an underlying predicate

felony necessary to allege the crime of aggravated identity theft. Accordingly,

Defendants’ Motion to Dismiss Count Ten is DENIED.

      c. Money laundering conspiracy

      The elements of money laundering conspiracy under 18 U.S.C. § 1956(h) are

the following: (1) the defendant knowingly formed an agreement with one or more

persons, (2) to commit money laundering, (3) and that, at some time during the

existence of the conspiracy, the defendant had knowledge of the conspiracy’s essential

objectives and with that knowledge deliberately and voluntarily joined the conspiracy

with the intent to further its unlawful purpose. United States v. Vinson, 852 F.3d

333, 356 (4th Cir. 2017). The elements of money laundering are (1) the defendant

knowingly engaged or attempted to engage in a monetary transaction in the United

States, (2) involving property with value greater than $10,000, (3) derived from

specified criminal activity. Id. (citing 18 U.S.C. § 1957).

      1. Defendant Pinson (Counts Eleven and Twelve)

      The Superseding Indictment sufficiently alleges that Defendant Pinson



                                           11
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 12 of 13 PageID #: 580



knowingly formed an agreement with other persons to engage in monetary

transactions in and affecting interstate commerce, in criminally derived property

greater than $10,000. Superseding Indictment [ECF No. 82] ¶¶ 73–74, 78–79.

Specifically, the Superseding Indictment states that Defendant Pinson controlled the

financial activities of Big Blue Motors, using its resources for personal benefit in

expenditures over $10,000. Id. at 73–74. Additionally, Defendant Pinson allegedly

intended to promote the carrying on of the specified unlawful activities by taking the

proceeds of his fraud scheme, depositing those proceeds into the Big Blue Motor Bank

account, and then using those proceeds to purchase more vehicles to use in the fraud

scheme. Id. at ¶ 79. Here, the specified unlawful activity refers to the crimes of mail

fraud and wire fraud. Id. at ¶¶ 73, 78. Defendants make no argument regarding the

sufficiency of the Superseding Indictment as to Count Eleven and Twelve, except the

arguments that relate to wire fraud and mail fraud. Because I find that the

Superseding Indictment sufficiently states an offense for wire fraud and mail fraud,

I so too find that it properly states the element of a specified unlawful activity

necessary to allege the crimes of money laundering conspiracy. Accordingly,

Defendants’ Motion to Dismiss Counts Eleven and Twelve against Defendant Pinson

is DENIED.

      2. Defendant Conn (Count Twelve)

      The Superseding Indictment sufficiently alleges that Defendant Conn

knowingly formed an agreement with other persons to engage in monetary

transactions in and affecting interstate commerce, in criminally derived property



                                          12
  Case 2:19-cr-00250 Document 114 Filed 05/21/20 Page 13 of 13 PageID #: 581



greater than $10,000. Superseding Indictment [ECF No. 82] ¶¶ 78–79. Specifically,

the Superseding Indictment states that Defendant Conn intended to promote the

carrying on of the specified unlawful activities by taking the proceeds of his fraud

scheme, depositing those proceeds into the Big Blue Motor Bank account, and then

using those proceeds to purchase more vehicles to use in the fraud scheme. Id. at ¶

79. Here, the specified unlawful activity refers to the crimes of mail fraud and wire

fraud. Id. at ¶¶ 73, 78. Defendants make no argument regarding the sufficiency of

the Superseding Indictment as to Count Twelve, except the arguments that relate to

wire fraud and mail fraud. Because I find that the Superseding Indictment

sufficiently states an offense for wire fraud and mail fraud, I so too find that it

properly states the element of a specified unlawful activity necessary to allege the

crime of money laundering conspiracy. Accordingly, Defendants’ Motion to Dismiss

Counts Twelve against Defendant Conn is DENIED.

      IV.    Conclusion

      Defendants’ Joint Motion to Dismiss for Failure to State an Offense [ECF No.

67] is DENIED on all counts. The court DIRECTS the Clerk to send a copy of this

Order to Defendants and counsel, the United States Attorney, the United States

Probation Office, and the United States Marshal.



                                       ENTER:       May 21, 2020




                                         13
